DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on August 28, 2019.  Claims 1- 14, 16 – 17, and 19 – 20 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 29, 2019 has been considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. § 119(a)-(d), which papers have been placed of record in the file.

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Federal Republic of Germany on September 12, 2017.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:


Claims 1 - 4, 6 - 14, 16, 19 - 20  are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 is directed to an apparatus claim.  Independent claims 14 and 19 are directed to system claims. Therefore, on its face, each independent claims 1, 14, and 19 are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance.
Each of independent claims 1, 14, and 19 are also directed to an abstract idea without significantly more, under Step 2A (Prong One and Prong Two) and Step 2B of the 2019 PEG, which is a judicial exception to 35 U.S.C. § 101, as detailed below.  The independent claim 1 includes the steps of determining, supplying, predicting, evaluating, and again determining, wherein these steps under their broadest reasonable interpretation, cover certain methods of using mathematical operations and performing mental processes.  The independent claim 14 includes the steps of simulating, calculating, weighting, wherein these steps under their broadest reasonable interpretation, cover certain methods of using mathematical operations and performing mental processes.  The independent claim 19 includes the steps of propagating, determining, and obtaining, wherein these steps under their broadest reasonable interpretation, cover certain methods of using mathematical operations and performing mental processes.

The independent claim 1 includes the steps of determining, supplying, predicting, evaluating, and again determining, wherein these steps under their the steps of simulating, calculating, weighting, wherein these steps under their broadest reasonable interpretation, cover certain methods of using mathematical operations and performing mental processes.  The independent claim 19 includes the steps of propagating, determining, and obtaining, wherein these steps under their broadest reasonable interpretation, cover certain methods of using mathematical operations and performing mental processes.

TWO-PART ANALYSIS FOR ABSTRACT IDEAS- STEP 2A
Under Step 2A, Prong One, claims 1, 14, and 19 recite, in part, method and system using mathematical operations and performing mental processes.  Specifically, the claimed invention is a vehicle determination apparatus that evaluates a vehicle environment and then applies machine learning through artificial neural networks to predict potential accidents, quantify damages respective to personal injury and / or material damages to the vehicle in the predicted potential accident, and subsequently determine the available vehicle actions that the vehicle could perform that yield the lowest personal injury and / or material damages to the vehicle.  Other than reciting a computing device and computing system, nothing in the claims precludes the steps from being directed to methods of using mathematical operations and performing mental processes.   The use of the artificial neural network does not prevent it from being performed in the human mind.  In particular, paragraph 10 of the disclosure explicitly states:  [0010] “An artificial neural network is an algorithm that is executed on an recite a judicial exception of an abstract idea.
Under Step 2A, Prong One, claims 1, 14, and 19 recite, in part, using mathematical operations and performing mental processes.  Specifically, the claimed invention is a method for performing operations of a vehicle wherein it propagates and / or supplies vehicle environment data with machine learning training through an artificial neural network; predicts and / or simulates an accident situation of a vehicle; calculating vehicle action parameters; determines, evaluates, and / or weighs damages in an accident situation of a vehicle; and obtains a signal for controlling a vehicle based on the vehicle situation.  Other than reciting a computing device and display, a user interface and computing system, nothing in the claims precludes the steps from being directed to methods of using mathematical operations and performing mental processes.

EVALUATING WHEREHTER A JUDICIAL EXCEPTION IS INTEGRATED INTO A PRACTICAL APPLICATION
Under Step 2A, Prong Two, the “methods of using mathematical operations and performing mental processes judicial exception is not integrated into a practical application.  For example, claim 1 includes the steps of determining, supplying, predicting, evaluating, and again determining.   Claim 14 includes the steps of simulating, calculating, weighting.  Claim 19 includes the steps of propagating, determining, and obtaining.  These limitations amount to implementing the abstract idea on a computer.  Simply limiting the use of the abstract idea to one particular environment or field of use (e.g., computers) does not impose any meaningful limits on practicing the abstract idea.  Therefore, because the additional elements of propagating and / or supplying machine learning training through an artificial neural network; predicting and / or simulating an accident situation of a vehicle; calculating vehicle action parameters; determining, evaluating, and / or weighting damages in an accident situation of a vehicle; and obtaining a signal for controlling a vehicle based on the vehicle situation is not integrated into the claims as a whole, claims 1, 14, and 19 are directed to an abstract idea.

TWO-PART ANALYSIS FOR ABSTRACT IDEAS- STEP 2B
Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application (i.e., Step 2A, Prong Two), the additional element of limiting the use of the idea to one particular environment (i.e., a computer) employs generic computer functions to execute an abstract idea and, therefore, does not add significantly more.  Limiting the use of the an inventive concept.  Therefore, independent claims 1, 14, and 19 are not patent eligible. 
Dependent claims 2 – 4, 6 – 13, 16 – 17, and 20 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination.  Dependent claims 2 – 4, 6 – 13, 16 – 17, and 20, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 for the same reasons as above.  The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea.  The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the abstract idea.  Accordingly, claims 2 – 4, 6 – 13, 16 – 17, and 20 are patent ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4, 16 – 17, and 19 – 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Foreign Patent No. DE102013/221282 A1 to MEIER et al. (herein after "Meier") in view of Foreign Patent No. WO2005/000636A1 to MATTES et al. (herein after "Mattes").

As to Claim 1, (Currently Amended) 
an evaluation device for determining a vehicle action, wherein the evaluation device (see Figs. 1 – 2, ¶0017 - ¶0018, and ¶0022.  In particular, see ¶0018, "An evaluation device can also be used to evaluate what is known as Car2X or Car2Car communication in order to detect foreign objects in the vicinity of the vehicle."  See ¶0022, "external parameters can also be used to determine collision parameters.  For example, environmental parameters, for example a road condition, weather characteristics or a temperature, can be recorded or determined and used to determine a collision parameter”) is configured to
supply an artificial neural network, which outputs the vehicle action, with data regarding a vehicle environment (see Figs. 1 - 2, ¶0025 - ¶0026, and ¶0037.  In particular, see ¶0025 - ¶0026, "in an advantageous manner… it can be determined whether or not an intrusion will occur in a certain sub-area of the vehicle in the event of a future collision... neural networks, support vector machines, regression methods or simulation methods can be used for this purpose."  Emphasis added), 
wherein the artificial neural network is configured to
predict an accident situation based on these data.  (See Figs. 1 - 2, ¶0019, and ¶0025 - ¶0026.  In particular, see ¶0019, "at least one collision parameter of a future collision is determined as a function of the at least one vehicle parameter and / or as a function of the at least one parameter of the foreign object... A collision parameter can, for example, be a time to collision (TTC), a hit location in relation to one's own vehicle, an energy exchange or energy consumption by the vehicle and / or the foreign object, a collision angle and / or an accident type, for example a frontal collision , a side collision, a rear collision."  Emphasis added.  See ¶0025, "in an advantageous 
However, Meier’s neural network based collision avoidance system which considers area-specific intrusion parameters does not teach, or suggest evaluating a damage function for the accident situation, calculated on a basis of simulated vehicle actions, for at least one of personal injury or material damages; and
determine the vehicle action for which the damage function delivers the lowest results in this accident situation.
Therefore, Mattes is introduced to combine with Meier’s neural network based collision avoidance system which considers area-specific intrusion parameters to cure the gaps that Meier has in disclosing the claimed invention.
Mattes’ work presents a method for monitoring the operativeness of a control device and/or of at least one sensor of a safety device for protecting vehicle occupants. A negative acceleration or speed, especially one caused by an impact, is detected, a value of the seriousness of the impact is derived from the detected acceleration or speed and said value for the seriousness of the impact is compared with a defined threshold value. If the value for the seriousness of the impact exceeds the defined threshold value, a faulty operation signal is output which indicates that a proper functioning of the control device and/or the at least one sensor is no longer guaranteed.  (See Abstract.)
While Meier discusses a “compatibility analysis of objects involved in the collision” (see ¶0019 - ¶0020.  In particular, see ¶0020), Mattes’ vehicle control device and corresponding diagnostical and signal strength of sensors utilized in collision 
Mattes further teaches determining the vehicle action for which the damage function delivers the lowest results in this accident situation.  (See pgs. 3, and 5.  In particular, see pg. 3, lines 94 – 95, “a value for the severity of the impact is calculated both for each control device and for each sensor in relation to this device.”  See pg. 3, lines 110 – 119, “it would also be conceivable that the predetermined threshold value is reduced in the event of a repeated impact… the absolute value of the predetermined threshold value is lowered as the operating time of the safety device increases. This takes into account the fact that with increasing operating time as a result of external influences, such as B.  Vibrations, temperature influences, improper handling, etc., the control unit or the sensors are no longer as functional as they were in their original state, even without impact and thus without damage.”  See pg. 5, lines 179 - 183, "The data obtained in this way are compared with adjustable thresholds, which ultimately leads to the triggering of a restraint device."  Mattes teaches vehicle actions, wherein they, can include, but are not limited to vehicle restraint devices.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Meier’s neural network based collision avoidance system which considers area-specific intrusion parameters with diagnostical and signal strength of sensors utilized in a collision device that triggers vehicle actions with the 

As to Claim 2, (Currently Amended) 
Modified Meier substantially discloses the evaluation device according to claim 1, characterized in that wherein the artificial neural network is configured to determine the vehicle action with which the accident situation can be avoided.  (See Figs. 1 - 2, ¶0019, and ¶0025 - ¶0026.  In particular, see ¶0019, "at least one collision parameter of a future collision is determined as a function of the at least one vehicle parameter and / or as a function of the at least one parameter of the foreign object... A collision parameter can, for example, be a time to collision (TTC), a hit location in relation to one's own vehicle, an energy exchange or energy consumption by the vehicle and / or the foreign object, a collision angle and / or an accident type, for example a frontal collision, a side collision, a rear collision."  Emphasis added.  See ¶0025 - ¶0026, "in an advantageous manner… it can be determined whether or not an intrusion will occur in a certain sub-area of the vehicle in the event of a future collision... neural networks, support vector machines, regression methods or simulation methods can be used for this purpose."  Emphasis added.)

As to Claim 3, (Currently Amended) 
the evaluation device according to claim 1, characterized in that wherein the artificial neural network is configured to determine the vehicle action through reinforcement learning.  (See Figs. 1 - 2, ¶0017 - ¶0019, and ¶0025 - ¶0026.  In particular, see ¶0026, "Other methods of machine learning or artificial intelligence, that is not based on physical modeling, are therefore preferably used in order to infer the at least one area-specific intrusion parameter from collision parameters of a future collision.  For example, neural networks, support vector machines, regression methods or simulation methods can be used for this purpose."  Emphasis added.)

As to Claim 4, (Currently Amended) 
Modified Meier substantially discloses the evaluation device according to claim 1, wherein the vehicle action comprises at least two of steering the vehicle, braking the vehicle, and/or acceleration of accelerating the vehicle, or deploying a collision device, preferably an airbag (see Figs. 1 - 2, ¶0004, and ¶0065.  In particular, see ¶0065, "a function of the at least one area-specific intrusion parameter, interventions in the driving behavior of the vehicle, for example automatic braking and / or steering interventions, can take place in such a way that the probability of an intrusion is reduced”), 
wherein the vehicle action further comprises a sequence of the above vehicle actions (see Figs. 1 - 2, ¶0004, and ¶0065.  In particular, see ¶0065), and
wherein vehicle action parameters comprise: 
are the points in time when a respective vehicle action is to be initiated, and preferably values for at least one of a steering angle, a braking force a braking period, an acceleration, or a period of acceleration.  (See Figs. 1 - 2, ¶0018 - ¶0019, and ¶0055.  In particular, see ¶0019, "at least one collision parameter of a future collision is determined as a function of the at least one vehicle parameter and / or as a function of the at least one parameter of the foreign object. A collision parameter can, for example, be a time to collision (TTC), a hit location in relation to one's own vehicle, an energy exchange or energy consumption by the vehicle and / or the foreign object, a collision angle and / or an accident type, for example a frontal collision, a side collision, a rear collision.")

As to Claim 16, (Currently Amended) 
Modified Meier substantially discloses the evaluation device according to claim 1, further comprising an input interface configured to
obtain data from the vehicle at least one environment sensor of the vehicle (see Figs. 1 - 2, and ¶0015 - ¶0017.  In particular, see ¶0017, "at least one parameter of a foreign object is recorded in a vehicle environment… foreign objects can be detected”), wherein the at least one environmental sensor comprise at least one of a preferably camera, radar, lidar, infrared, or ultrasonic sensor.  (See Figs. 1 - 2, and ¶0015 - ¶0017.  In particular, see ¶0017, "at least one parameter of a foreign object is recorded in a vehicle environment… foreign objects can be detected… by means of… an image acquisition device, a radar device, a LIDAR device, an infrared device, a laser 

 As to Claim 17, (Currently Amended) 
Modified Meier substantially discloses the evaluation device according to claim 1, wherein the artificial neural network is trained by (see Figs. 1 - 2, ¶0025 - ¶0026, and ¶0037.  In particular, see ¶0025 - ¶0026):
learning, through reinforcement learning.  (See Figs. 1 - 2, ¶0017 - ¶0019, and ¶0025 - ¶0026.  In particular, see ¶0026, "Other methods of machine learning or artificial intelligence, that is not based on physical modeling, are therefore preferably used in order to infer the at least one area-specific intrusion parameter from collision parameters of a future collision.  For example, neural networks, support vector machines, regression methods or simulation methods can be used for this purpose."  Emphasis added.)
However, Meier’s neural network based collision avoidance system which considers area-specific intrusion parameters does not teach, or suggest evaluating the damage function for the at least one of the personal injuries or the material damages.
While Meier discusses a “compatibility analysis of objects involved in the collision” (see ¶0019 - ¶0020.  In particular, see ¶0020), Mattes’ vehicle control device and corresponding diagnostical and signal strength of sensors utilized in collision avoidance device provides more clarification evaluating the damage function for the at 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Meier’s neural network based collision avoidance system which considers area-specific intrusion parameters with diagnostical and signal strength of sensors utilized in a collision device that triggers vehicle actions with the lowest damage outcomes, as taught by Mattes.  Motivation for combining the element(s) can include, but are not limited to: minimizing and / or mitigating personal or property damage in collisions.

As to Claim 19, (Currently Amended) 
Meier is considered to disclose a vehicle control system for making situation dependent decisions in an accident situation (see Figs. 1 - 2, ¶0017 - ¶0018, and ¶0022.  In particular, see ¶0018, "An evaluation device can also be used to evaluate what is known as Car2X or Car2Car communication in order to detect foreign objects in the vicinity of the vehicle."  See ¶0022, "external parameters can also be used to determine collision parameters. 213 For example, environmental parameters, for example a road condition, weather characteristics or a temperature, can be recorded or determined and used to determine a collision parameter”), comprising: 
an input interface for obtaining data regarding a vehicle environment (see Figs. 1 - 2, and ¶0017, "foreign objects can be detected in a predetermined vehicle ;
an evaluation device (see Figs. 1 - 2, ¶0017 - ¶0018, ¶0022, and ¶0065 - ¶0066.  In particular, see ¶0018, "an evaluation device”) configured to:
forward propagate an artificial neural network  that has been trained through reinforcement training with the data regarding the vehicle environment, (see Figs. 1 - 2, ¶0025 - ¶0026, and ¶0037.  In particular, see ¶0025 - ¶0026, "in an advantageous manner… it can be determined whether or not an intrusion will occur in a certain sub-area of the vehicle in the event of a future collision... neural networks, support vector machines, regression methods or simulation methods can be used for this purpose."  Emphasis added.)
However, Meier’s neural network based collision avoidance system which considers area-specific intrusion parameters does not teach, or suggest determining a vehicle action for an accident situation for which a damage function delivers the lowest results based on at least one of personal injury or material damages in the accident situation, and
obtaining a signal for controlling a vehicle based on this vehicle situation, and an output interface that is configured to output the signal to a vehicle control device.
a vehicle action for an accident situation for which a damage function delivers the lowest results based on at least one of personal injury or material damages in the accident situation.  (See pgs. 3, and 5.  In particular, see pg. 3, lines 94 – 95, “a value for the severity of the impact is calculated both for each control device and for each sensor in relation to this device.”  See pg. 3, lines 110 – 119, “it would also be conceivable that the predetermined threshold value is reduced in the event of a repeated impact… the absolute value of the predetermined threshold value is lowered as the operating time of the safety device increases. This takes into account the fact that with increasing operating time as a result of external influences, such as B.  Vibrations, temperature influences, improper handling, etc., the control unit or the sensors are no longer as functional as they were in their original state, even without impact and thus without damage.”  See pg. 5, lines 179 - 183, "The data obtained in this way are compared with adjustable thresholds, which ultimately leads to the triggering of a restraint device."  Mattes teaches vehicle actions, wherein they, can include, but are not limited to vehicle restraint devices.)
While Meier discusses a “compatibility analysis of objects involved in the collision” (see ¶0019 - ¶0020.  In particular, see ¶0020), Mattes provides more clarification obtaining a signal for controlling a vehicle based on this vehicle situation, and.  (See pgs.3, and 5.  In particular, see pg. 3, lines 81 - 87, "the control device or a comparable device can also decide whether and, if so, which sensors need to be replaced in the event of a crash. In this way, the repair costs incurred as a result of a crash can be minimized, since only not fully functional control units or Sensors are the signal to a vehicle control device.)
Additionally, Mattes teaches an output interface that is configured to output the signal to a vehicle control device.  (See pg. 4, lines 133 - 134, and lines 142 - 145. Mattes teaches vehicle actions, wherein they, can include, but are not limited to vehicle restraint devices.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Meier’s neural network based collision avoidance system which considers area-specific intrusion parameters with diagnostical and signal strength of sensors utilized in a collision device that triggers vehicle actions with the lowest damage outcomes, as taught by Mattes.  Motivation for combining the element(s) can include, but are not limited to: minimizing and / or mitigating personal or property damage in collisions.

As to Claim 20, (Currently Amended) 
Modified Meier substantially discloses the system according to claim 19, characterized in wherein the evaluation device is configured to determine the vehicle action for an impending the accident situation with which an accident can be avoided.  (See Figs. 1 - 2, ¶0019, and ¶0025 - ¶0026.  In particular, see ¶0019, "at least one collision parameter of a future collision is determined as a function of the at least one vehicle parameter and / or as a function of the at least one parameter of the foreign object... A collision parameter can, for example, be a time to collision (TTC), a 

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Foreign Patent No. DE102013/221282 A1 to MEIER et al. (herein after "Meier") in view of Foreign Patent No. WO2005/000636A1 to MATTES et al. (herein after "Mattes"), and further in view of U.S. Patent Application Publication No. 2002/0044082 A1 to WOODINGTON et al. (herein after "Woodington").

As to Claim 5, (Currently Amended) 
The evaluation device according to claim 4.
However, Meier’s neural network based collision avoidance system which considers area-specific intrusion parameters does not teach, or suggest characterization wherein the evaluation device is configured to vary the vehicle action parameters, 
wherein the evaluation device is preferably configured to vary the vehicle action parameters with a random number generator.

Woodington’s work presents a radar detection process such that it computes a derivative of an FFT output Signal to detect an object within a specified detection zone.  A zero crossing in the second derivative of the FFT output signal indicates the presence of an object, wherein a detection table containing indicators of the presence or absence of an object within a respective radar beam and processing cycle. At least two Such indicators are combined in order to detect the presence of an object within the detection Zone.
Woodington’s enhanced radar generator based upon random, or pseudo-random number generator teaches characterized in that wherein the evaluation device is configured to vary the vehicle action parameters (see Figs. 1, 3 - 5, ¶0062, ¶0064, ¶0085, and ¶0118.  In particular, see Figs. 3 and 5, See ¶0063 - ¶0064.  See ¶0118.  Woodington teaches an enhanced radar system that varies vehicle action parameters), wherein the evaluation device is preferably configured to vary the vehicle action parameters with a random number generator.  (See Figs. 1, 3 - 5, ¶0062, ¶0064, ¶0085, and ¶0118. In particular, see Fig. 3.

    PNG
    media_image1.png
    413
    722
    media_image1.png
    Greyscale

See Fig. 5.

    PNG
    media_image2.png
    474
    733
    media_image2.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Meier’s neural network based collision avoidance system which considers area-specific intrusion parameters with random, or pseudo-random number generator (see ¶0063 - ¶0064), as taught by Woodington.  Motivation for combining the element(s) can include, but are not limited to: minimizing and / or mitigating personal or property damage in collisions; and facilitating a plurality of vehicle actions in conjunction with conclusions from the evaluation device.

Claims 6 – 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Foreign Patent No. DE102013/221282 A1 to MEIER et al. (herein after "Meier") in view of Foreign Patent No. WO2005/000636A1 to MATTES et al. (herein after "Mattes"), and further in view of U.S. Patent No. 9,972,054 B1 to KONRARDY et al. (herein after "Konrardy").

As to Claim 6, (Currently Amended) 
Modified Meier substantially discloses the evaluation device according to claim 1.
However, Meier’s neural network based collision avoidance system which considers area-specific intrusion parameters does not teach, or suggest wherein the artificial neural network is configured to weight personal injuries more than material damages in the damage function.
Therefore, Konrardy is introduced to combine with Meier’s neural network based collision avoidance system which considers area-specific intrusion parameters, in view of Mattes’ vehicle control device and corresponding diagnostical and signal strength of sensors utilized in collision avoidance device to cure the gaps that Meier has in disclosing the claimed invention.
Konrardy’s work presents an accident fault and risk determination system wherein an accident involving an autonomous and/or semi-autonomous vehicle utilizes performance data indicative from vehicle collisions is compiled to substantiate and / or, allocate fault for the accident between a vehicle operator, the autonomous operation features, or a third party.
Konrardy further teaches wherein the artificial neural network is configured to weight personal injuries more than material damages in the damage function.  (See Figs. 1 - 2, 7 - 10, 14, Col. 6, Lines 16 - 22, Col. 7, Lines 29 - 40, 44 - 47, and Col. 29, Lines 44 - 55.  In particular, see Col. 7, Lines 29 - 40, "Factors that may be analyzed and/or accounted for that are related to insurance risk, accident information, or test data 

    PNG
    media_image3.png
    541
    330
    media_image3.png
    Greyscale

See Col. 29, Lines 44 - 50, "Using the test result data received at block 702 and the reference data received at block 704, the server 140 determines the expected actual loss or operating data for the autonomous operation feature at block 706... using known techniques, such as regression analysis or machine learning tools (e.g., neural network algorithms."  See Col. 29, Lines 51 - 55, "The expected actual loss or operating data may be determined using any useful metrics, such as expected loss value, expected 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Meier’s neural network based collision avoidance system which considers area-specific intrusion parameters with the damage weighting functions for personal and property functions, as taught by Konrardy.  Motivation for combining the element(s) can include, but are not limited to: minimizing and / or mitigating personal or property damage in collisions; and facilitating a plurality of vehicle actions in conjunction with conclusions from the evaluation device.

As to Claim 7, (Currently Amended) 
Modified Meier substantially discloses the evaluation device according to claim 1.
However, Meier’s neural network based collision avoidance system which considers area-specific intrusion parameters does not teach, or suggest wherein the artificial neural network is configured such that damage function does not take into account personal features comprising age, sex, physical or mental constitution.
On the other hand, Konrardy’s autonomous accident fault determination and risk evaluation system teaches wherein the artificial neural network is configured such that 

    PNG
    media_image4.png
    795
    581
    media_image4.png
    Greyscale

See Col. 35, Lines 4 - 10.   Konrardy teaches collision avoidance systems and the autonomous control actions as subsequent solutions to impending collisions.  See Col. 48, Lines 57 - and Col. 49, Lines 1 - 12, "Fig. 12 illustrates… the controller 204 or server 140 may determine the use of the autonomous operation features at block 1202… the sensor data, communication data, and the determination of risk may either include or exclude information regarding one or more vehicle operators (e.g., the 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Meier’s neural network based collision avoidance system which considers area-specific intrusion parameters with the ability to exclude sensor data sets respective to personal features, such as physical mental, and / or emotional states of the vehicle operator, as taught by Konrardy.  Motivation for combining the element(s) can include, but are not limited to: minimizing and / or mitigating personal or property damage in collisions; and facilitating a plurality of vehicle actions in conjunction with conclusions from the evaluation device.

As to Claim 8, (Currently Amended) 
Modified Meier substantially discloses the evaluation device according to claim 1.
However, Meier’s neural network based collision avoidance system which considers area-specific intrusion parameters does not teach, or suggest wherein the artificial neural network is configured to weight at least one of personal injuries or material damages on a basis of the severity of the damage in the damage function.
Conversely, Konrardy’s autonomous accident fault determination and risk evaluation system teaches wherein the artificial neural network is configured to weight at least one of personal injuries or material damages on a basis of the severity of the 

    PNG
    media_image5.png
    782
    567
    media_image5.png
    Greyscale

See Col. 6, Lines 57 – 59.  See Col. 58, Lines 27 – 35.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Meier’s neural network based collision avoidance system which considers area-specific intrusion parameters with the damage weighting functions for personal and property functions, as taught by Konrardy.  Motivation for combining the element(s) can include, but are not limited to: minimizing and / or mitigating personal or property damage in collisions; and facilitating a plurality of vehicle actions in conjunction with conclusions from the evaluation device.

As to Claim 9, (Currently Amended) 
Modified Meier substantially discloses the evaluation device according to claim 1.
However, Meier’s neural network based collision avoidance system which considers area-specific intrusion parameters does not teach, or suggest wherein the artificial neural network is configured to weight personal injuries in the damage function according to death, injury with consequential damages, remediable injury, and light injury.
Conversely, Konrardy’s autonomous accident fault determination and risk evaluation system teaches wherein the artificial neural network is configured to weight personal injuries in the damage function according to death, injury with consequential damages, remediable injury, and light injury.  (See Fig. 14, Col. 6, Lines 57 – 59, Col. 41, Lines 39 – 44, Col. 56, Lines 65 – 67, and Col. 57, Lines 1 - 2, Col. 58, Lines 27 – 35, In particular, see Fig. 14, Col. 6, Lines 57 – 59.  See Col. 58, Lines 27 – 35.  One of ordinary skill, will appreciate that Konrardy's system suggests data analytics that performs loss quantification and comparative analysis between losses attributed to personal or property damages.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Meier’s neural network based collision avoidance system which considers area-specific intrusion parameters with the damage weighting functions for personal and property functions, as taught by Konrardy.  

As to Claim 10, (Currently Amended) 
Modified Meier substantially discloses the evaluation device according to claim 1.
However, Meier’s neural network based collision avoidance system which considers area-specific intrusion parameters does not teach, or suggest wherein the artificial neural network is configured to weight material damages in the damage function according to loss in value for the respective object.
On the other hand, Konrardy’s autonomous accident fault determination and risk evaluation system teaches wherein the artificial neural network is configured to weight material damages in the damage function according to loss in value for the respective object.  (See Figs. 1 - 2, 7 - 10, 14, Col. 6, Lines 16 - 22, Col. 7, Lines 29 - 40, 44 - 47, Col. 29, Lines 44 – 55, Col. 6, Lines 57 – 59, and Col. 58, Lines 27 – 35.  In particular, see Figs. 7 and 14.  See Col. 7, Lines 29 – 40.   See Col. 29, Lines 44 – 50.  See Col. 29, Lines 51 – 55.  See Col. 6, Lines 57 – 59.  See Col. 58, Lines 27 – 35.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Meier’s neural network based collision avoidance system which considers area-specific intrusion parameters with the damage weighting functions for personal and property functions, as taught by Konrardy.  

As to Claim 11, (Currently Amended) 
Modified Meier substantially discloses the evaluation device according to claim 1.
However, Meier’s neural network based collision avoidance system which considers area-specific intrusion parameters does not teach, or suggest wherein damage function is at least one of a function of all material damages in the vehicle environment or a function of the material damages to the vehicle.
On the other hand, Konrardy’s autonomous accident fault determination and risk evaluation system teaches wherein damage function is at least one of a function of all material damages in the vehicle environment or a function of the material damages to the vehicle.  (See Fig. 14, Col. 6, Lines 57 – 59, Col. 41, Lines 39 – 44, Col. 56, Lines 65 – 67, and Col. 57, Lines 1 - 2, Col. 58, Lines 27 – 35, In particular, see Fig. 14, Col. 6, Lines 57 – 59.  See Col. 58, Lines 27 – 35.  One of ordinary skill, will appreciate that Konrardy's system suggests data analytics that performs loss quantification and comparative analysis between losses attributed to personal or property damages.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Meier’s neural network based collision avoidance system which considers area-specific intrusion parameters with the damage .

Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Foreign Patent No. DE102013/221282 A1 to MEIER et al. (herein after "Meier") in view of Foreign Patent No. WO2005/000636A1 to MATTES et al. (herein after "Mattes"), in view of U.S. Patent No. 10,067,897 B1 to LESHER et al. (herein after "Konrardy"), and further in view of U.S. Patent No. 9,972,054 B1 to KONRARDY et al. (herein after "Konrardy").

As to Claim 14, (Currently Amended) 
Meier discusses a computer program product that instructs an evaluation devices wherein the vehicle actions comprise at least two of steering the vehicle, braking the vehicle, accelerating the vehicle  or deploying an airbag  (See Figs. 1 - 2,  ¶0004, and ¶0065.  In particular, see ¶0065, "a function of the at least one area-specific intrusion parameter, interventions in the driving behavior of the vehicle, for example automatic braking and / or steering interventions, can take place in such a way that the probability of an intrusion is reduced"),
wherein the vehicle action further comprises a sequence of the above vehicle actions,
wherein vehicle action parameters comprise: 
wherein the points in time when a respective vehicle action is to be initiated, and preferably values for at least one of a steering angle, a braking force, a braking period, an acceleration, or an acceleration period.  (See Figs. 1 - 2, ¶0018 - ¶0019, and ¶0055.  In particular, see ¶0019, "at least one collision parameter of a future collision is determined as a function of the at least one vehicle parameter and / or as a function of the at least one parameter of the foreign object. A collision parameter can, for example, be a time to collision (TTC), a hit location in relation to one's own vehicle, an energy exchange or energy consumption by the vehicle and / or the foreign object, a collision angle and / or an accident type, for example a frontal collision, a side collision, a rear collision.”)
However, Meier’s neural network based collision avoidance system which considers area-specific intrusion parameters does not teach, or suggest a non-transitory computer-readable medium comprising 
a computer program that, when executed by a computer, cause the computer to perform the following:
simulates an accident situation of a vehicle; and
calculates vehicle action parameters and a damage model of at least one of personal injuries or material damages the accident situation, on a basis of vehicle actions to obtain a damage function based on the at least one of the personal injuries or the material damages 
wherein, in the damage model personal injuries are weighted more than material damages, personal injuries and material damages are weighted on a basis of the severity of damage, personal injuries are weighted according to death, injuries with consequential damages, remediable injuries, and
minor injuries, and 
material damages are weighted according to a loss in value to the respective object, and wherein the damage function does not take into account personal features comprising, preferably age, sex, physical or mental constitution, into account, and the damage function is at least one of a function of all material damages in the vehicle an environment of the vehicle or a function of the material damages to the vehicle.
While Meier discusses a computer program product that instructs an evaluation device, he does not teach a non-transitory computer storage medium.
Therefore, Lesher is introduced, along with Mattes and Konrardy, to combine with Meier’s neural network based collision avoidance system which considers area-specific intrusion parameters to cure the gaps that Meier has in disclosing the claimed invention.
Lesher’s work presents a system for determining the positions of one or more collision avoidance sensors on a vehicle, wherein the sensors generate electromagnetic waves within corresponding fields of view on a side of the vehicle and receives reflections of the waves from objects passing through the field of view of each sensor. 
Lesher further teaches a non-transitory computer-readable medium (see Col. 2, Lines 30 - 33, non-transitory computer storage medium) comprising a computer program product configured to be uploaded into the memory of a computer, and comprising software code segments that, when executed by a computer.  (See Col. 2, Lines 6 - 13, “controller 22 may be configured with appropriate programming instructions (i.e., software or a computer program) to implement a method… encoded on a non-transitory computer storage medium and executed by the controller 22.”
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Meier’s neural network based collision avoidance system which considers area-specific intrusion parameters with non-transitory computer storage medium encoded with the appropriate programming instructions (i.e., software or a computer program), as taught by Woodington, thereby implement the evaluation device.  

Mattes’ vehicle control device and corresponding diagnostical and signal strength of sensors utilized in collision avoidance device teaches calculating vehicle action parameters and a damage model of at least one of personal injuries or material damages the accident situation, on a basis of vehicle actions to obtain a damage function based on the at least one of the personal injuries or the material damages.  (See pgs.3, and 5.  In particular, see pg. 3, lines 81 - 87, "the control device or a comparable device can also decide whether and, if so, which sensors need to be 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Meier’s neural network based collision avoidance system which considers area-specific intrusion parameters with diagnostical and signal strength of sensors utilized in a collision device that triggers vehicle actions with the lowest damage outcomes, as taught by Mattes.  Motivation for combining the element(s) can include, but are not limited to: minimizing and / or mitigating personal or property damage in collisions.
Conversely, Konrardy’s autonomous accident fault determination and risk evaluation system teaches simulating an accident situation of a vehicle (see Fig. 14, Col. 6, Lines 57 – 59, Col. 41, Lines 39 – 44, Col. 56, Lines 65 – 67, and Col. 57, Lines 1 - 2, Col. 58, Lines 27 – 35, In particular, see Fig. 14.

    PNG
    media_image5.png
    782
    567
    media_image5.png
    Greyscale

See Col. 6, Lines 57 – 59.  See Col. 58, Lines 27 – 35); and wherein, in the damage model personal injuries are weighted more than material damages, personal injuries and material damages are weighted on a basis of the severity of damage, personal injuries are weighted according to death, injuries with consequential damages, remediable injuries, and minor injuries. (See Fig. 14, Col. 6, Lines 57 – 59, Col. 41, Lines 39 – 44, Col. 56, Lines 65 – 67, and Col. 57, Lines 1 - 2, Col. 58, Lines 27 – 35, In particular, see Fig. 14, Col. 6, Lines 57 – 59.  See Col. 58, Lines 27 – 35.  One of ordinary skill, will appreciate that Konrardy's system suggests data analytics that performs loss quantification and comparative analysis between losses attributed to personal or property damages.)


Konrardy further teaches wherein material damages are weighted according to a loss in value to the respective object, and wherein the damage function does not take into account personal features comprising, preferably age, sex, physical or mental constitution, into account, and the damage function is at least one of a function of all material damages in the vehicle an environment of the vehicle or a function of the material damages to the vehicle.  (See Col. 29, Lines 46 - 51, "The server 140 may determine the expected actual loss or operating data using known techniques, such as regression analysis or machine learning tools (e.g., neural network algorithms or 50 support vector machines)."  Konrardy teaches a collision avoidance system that uses neural networks.  See Col. 35, Lines 4 - 10.   Konrardy teaches collision avoidance systems and the autonomous control actions as subsequent solutions to impending collisions.  See Col. 48, Lines 57 - and Col. 49, Lines 1 - 12, "Fig. 12 illustrates… the controller 204 or server 140 may determine the use of the autonomous operation features at block 1202… the sensor data, communication data, and the determination of risk may either include or exclude information regarding one or more vehicle operators 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Meier’s neural network based collision avoidance system which considers area-specific intrusion parameters with the ability to exclude sensor data sets respective to personal features, such as physical mental, and / or emotional states of the vehicle operator, as taught by Konrardy.  Motivation for combining the element(s) can include, but are not limited to: minimizing and / or mitigating personal or property damage in collisions; and facilitating a plurality of vehicle actions in conjunction with conclusions from the evaluation device.

Conclusion                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661